NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 2 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

EDWARD L.G. LIZAMA; VICTORIA L.G. No. 17-15379
LIZAMA; J & JEV ENTERPRISES, INC.,
                                    D.C. No. 1:16-cv-00010
             Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

ANZ GUAM, INC.; DOES, 1-5,

                Defendants-Appellees.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                   Ramona V. Manglona, Chief Judge, Presiding

                             Submitted June 28, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Edward L.G. Lizama, Victoria L.G. Lizama, and J & JEV Enterprises, Inc.

(collectively, “Lizama”) appeal the district court’s dismissal, with prejudice, of

their suit against ANZ Guam, Inc. and Does 1-5 (collectively, “ANZ”), arising


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from ANZ’s attempts to foreclose on Lizama’s property in the Commonwealth of

the Northern Mariana Islands (“CNMI”). Lizama brought nine state-law causes of

action against ANZ and one federal cause of action—a violation of the Racketeer

Influenced and Corrupt Organization Act (“RICO”), 18 U.S.C. § 1961 et seq.

      On appeal, Lizama does not challenge the district court’s conclusion that he

failed to state a plausible RICO claim; rather, he argues that the district court

abused its discretion in denying leave to amend because any amendment to the

complaint would be futile. Lizama also asserts that the district court erred in

dismissing his state-law claims after dismissing the only federal cause of action.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in dismissing Lizama’s

complaint with prejudice because any amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). RICO

liability requires, among other elements, either “racketeering activity” or

“collection of unlawful debt.” See 18 U.S.C. § 1962. Both terms are defined in the

statute. “Racketeering activity” comprises a list of serious state-law crimes and

“indictable” predicate federal offenses. Id. § 1961(1). “Unlawful debt” means

debt “incurred or contracted in” a manner respecting usury laws or illegal

gambling. Id. § 1961(6).

      The district court properly concluded that Lizama “fail[ed] to allege facts


                                           2
showing the existence of any racketeering activity.” Nowhere in the complaint or

in the appellate briefs does Lizama identify a predicate offense constituting

“racketeering activity.” Instead, as the district court observed, Lizama’s “entire

RICO claim is premised upon the assertion that ANZ needed a full-service banking

license in the CNMI when it executed the mortgage agreement in Guam and

instituted foreclosure proceedings in the CNMI.” Because a mortgage foreclosure

is not a predicate RICO offense under these circumstances, the district court did

not abuse its discretion in concluding that any amendment to the complaint would

be futile. See Miller v. Yokohama Tire Corp., 358 F.3d 616, 623 (9th Cir. 2004)

(stating that “futile amendments” to a RICO complaint “should not be permitted”).

      Nor does Lizama argue that he could amend his complaint to allege unlawful

debt collection related to gambling or usury. Lizama asserts on appeal that “[i]f

allowed to amend, the plaintiffs could have alleged that the defendant received

income derived through a collection of bad debt, i.e. interest charged and accruing

in violation of CNMI law.” But this proposed “amendment” merely presents a

different flavor of the same allegations already rejected by the district court—that

ANZ violated RICO by initiating foreclosure proceedings without a banking

license in the CNMI.1 RICO demands more than a bank collecting on a contractual


      1
        The district court found that ANZ was not required to have a CNMI
banking license to accept the mortgage over CNMI property, and that it did hold
such a license when it initiated foreclosure proceedings. In any event, Lizama

                                          3
debt allegedly in violation of some state licensing requirement; “collection of

unlawful debt” in the RICO context concerns gambling or usury, elements that are

not present here. See 18 U.S.C. § 1961(6).

      Having dismissed the only federal cause of action, the district court did not

abuse its discretion in dismissing the pendent state-law claims. See 28 U.S.C.

§ 1367(c)(3); Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 641 (2009)

(“[D]istrict courts may decline to exercise jurisdiction over supplemental state law

claims.” (citation and quotation marks omitted)). Lizama nonetheless argues for

the first time on appeal that the district court was required to hear the state-law

claims because it had original federal-question jurisdiction over them, under the

Edge Act, 12 U.S.C. § 632. The Edge Act “invests in the federal courts original

jurisdiction over cases arising out of foreign banking transactions to which a U.S.

corporation is a party.” Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th

Cir. 2006). Contrary to Lizama’s assertion, a “U.S. corporation” does not mean

“any bank registered in” the United States. The Act requires that the corporation

be “organized under the laws of the United States.” 12 U.S.C. § 632. ANZ is not a

federally-chartered corporation; it is “organized under” the laws of Guam.

      AFFIRMED.



never identified a plausible RICO claim even assuming a violation of such a
licensing requirement.

                                           4